Name: 97/587/EC: Commission Decision of 25 July 1997 amending Decision 97/368/EC concerning certain protective measures with regard to certain fishery products originating in China (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  international trade;  health;  Asia and Oceania
 Date Published: 1997-08-29

 Avis juridique important|31997D058797/587/EC: Commission Decision of 25 July 1997 amending Decision 97/368/EC concerning certain protective measures with regard to certain fishery products originating in China (Text with EEA relevance) Official Journal L 238 , 29/08/1997 P. 0045 - 0045COMMISSION DECISION of 25 July 1997 amending Decision 97/368/EC concerning certain protective measures with regard to certain fishery products originating in China (Text with EEA relevance) (97/587/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas the Commission, in adopting Decision 97/368/EC (3) has established measures in order to ensure that possibly hazardous fishery products from China can not enter the Community;Whereas these measures include a requirement that frozen shrimps and cephalopods from China presented for importation into the Community must be systematically submitted to a microbiological examination;Whereas such a test should be intended to detect in particular the presence of Salmonellae and Vibrio cholerae and parahaemolyticus;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 97/368/EC is hereby amended as follows:1. Article 3 is replaced by the following text:'Article 3Member States shall, using appropriate sampling plans and detection methods, subject each consignment of frozen or processed fishery products other than sterilized products originating in China to a microbiological test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out with a view to detect in particular the presence of Salmonellae and Vibrio cholerae and parahaemolyticus.`2. Article 4 is replaced by the following text:'Article 4Member States shall not authorize the importation into their territory or the consignment to another Member State of fishery products unless the results of the checks as required are favourable.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 156, 13. 6. 1997, p. 57.